UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-08002 KOREA EQUITY FUND, INC. Worldwide Plaza 309 West 49th Street New York, NY 10019 Nomura Asset Management U.S.A. Inc. Worldwide Plaza 309 West 49th Street New York, NY 10019 Registrant’s telephone number, including area code: (800) 833-0018 Date of fiscal year end: October 31, 2014 Date of reporting period: October 31, 2014 ITEM 1.REPORT TO SHAREHOLDERS KOREA EQUITY FUND, INC. December 29, 2014 To Our Shareholders: We present the Annual Report of Korea Equity Fund, Inc. (the “Fund”) for the fiscal year ended October 31, 2014. The Net Asset Value per share (“NAV”) of the Fund increased by 0.9% and the closing market price of the Fund (on the New York Stock Exchange) increased by 4.9% for the fiscal year after giving effect to the reinvestment of income dividends and long-term capital gains distributions. The closing market price of the Fund on October 31, 2014 was $8.23, representing a discount of 8.4% to the NAV of $8.98. The net assets of the Fund totaled $87,448,010 on October 31, 2014. The Korea Composite Stock Price Index (“KOSPI”) decreased from 2,030.09 to 1,964.43, or 3.2% in local currency terms, for the fiscal year. Including the South Korean Won (“Won”) depreciation of 1.0% during the fiscal year, this represented a total decrease of 4.2% in United States (“U.S.”) dollar terms. The Fund’s NAV outperformed the KOSPI, in U.S. dollar terms, by 5.1 percentage points during the fiscal year. For the quarter ended October 31, 2014, the KOSPI decreased from 2,076.12 to 1,964.43, or 5.4% in local currency terms, which, including the Won depreciation of 4.0% for the quarter, represented a total decrease of 9.4% in U.S. dollar terms. The NAV of the Fund decreased by 8.6% and outperformed the KOSPI, in U.S. dollar terms, by 0.8%. The Fund’s share price decreased by 7.0% during the quarter. South Korean Economy The Bank of Korea (“BOK”) cut its policy rate by 25 basis points in October to a new historical low of 2.0%. As justification for the unprecedented rate cut, the BOK cited unexpectedly slow economic growth, reduced inflationary pressures, and weak economic sentiment which could delay the recovery. Growth forecasts for 2014 and 2015 were also reduced by 0.3% to 3.5% and by 0.1% to 3.9%, respectively. Headline Consumer Price Index (“CPI”) inflation forecasts for 2014 and 2015 were also adjusted down by 0.5% and 0.3% to 1.4% and 2.4%, respectively. These downward revisions have resulted in the expected dissipation of the negative output gap being delayed to the second half of 2015. The rate cuts should support the economy along with the recent fiscal stimulus although they are unlikely to trigger a strong economic recovery. Korean exports increased by 2.5% year-over-year (“yoy”) in October, compared with consensus expectations of 1.4% yoy. By region, exports to the U.S. increased by 33.4% yoy while exports to Europe declined by 27.7% yoy. Exports to China and Hong Kong increased by 4.1% yoy and 6.9% yoy, respectively. Exports to the Association of Southeast Asian Nations (“ASEAN”) countries declined by 1.3% yoy. 1 South Korean Stock Market The Textiles and Apparel sector outperformed, driven by stable order momentum and solid earnings delivery. The Utility sector also outperformed due to expectations of margin improvement. The Food and Beverage sector also performed well during the period as the market expected price hikes to drive earnings growth going forward. SK Hynix Inc., in the Electronic Appliances and Components sector, continued to perform well backed by solid earnings improvement from a recovery in the memory industry. The Financing Business sector outperformed due to expectations of stable loan growth and margin improvements. On the other hand, Transportation Equipment stocks such as Hyundai Motor Company and Kia Motors Corporation underperformed during the year given concerns regarding their poor capital management strategy. Weak shipment growth due to currency appreciation was also a negative factor. The Machinery sector also underperformed as the market became concerned that currency appreciation would weaken machinery manufacturers’ global competitiveness. Meanwhile, the Chemicals sector continued to underperform given the uncertainty over a demand recovery. Portfolio Management Activity In December 2013 and January 2014, the Fund added Hana Financial Group Inc. on expectations of an earnings improvement from the acquisition of the Korea Exchange Bank along with a domestic economic turnaround. The Fund increased its position in Hyundai Development Company in February 2014, which is likely to benefit from an improving housing market and is expected to achieve higher pre-sales than its peers in 2014. The Fund also increased its position in E-Mart Co., Ltd. in February 2014 due to growth in same-store sales and expectations that its online business will improve in the second half of the year. In May 2014, CJ Korea Express Corp. was added to the portfolio as the company is expected to see an earnings improvement from hikes in the Average Sales Price (“ASP”) for its parcel delivery business. The Fund also added Industrial Bank of Korea in April 2014, believing this company will be a key beneficiary of the domestic economic recovery. Loan growth would be sustainable from small and medium-size enterprises, while the high dividend yield of 3% to 4% looks attractive as well. In May 2014, the Fund also increased its position in BS Financial Group, Inc., which has maintained stable core earnings from both its banking and non-banking (capital) operations. The Fund added KT&G Corporation in July 2014 as the company is expected to benefit from a domestic economic recovery. Tobacco tax hikes would lead to a higher ASP as well as earnings growth going forward. The Fund also added positions in the Telecommunications sector in August and September 2014 such as SK Telecom Co., Ltd. and KT Corporation as the Fund believes faster average revenue per user 2 growth and reduced marketing costs under the government’s strict controls will lead to an earnings turnaround. The Fund reduced its position in Hyundai Motor Company preferred shares and second preferred shares in July and September 2014 since it is now concerned about the company’s cash management strategy and corporate governance after the announcement of a major property purchase. Weaker sales momentum in the U.S. market could hurt the company’s earnings in the near-term. In July 2014, the Fund slightly reduced its position in SK Hynix Inc. on the assumption that the stock price reflects expected solid earnings in the memory business. The Fund disposed of its position in Kolao Holdings in September 2014 based on concerns that slower than expected shipment momentum in Laos could lower earnings expectations in this market. In July 2014, the Fund participated in the initial public offering (“IPO”) of Cuckoo Electronics Company Ltd. The company generates stable earnings and has a strong market position in Korea from its domestic rice cooker business. Earnings contributions from its China and duty free shop businesses also support long-term growth. The Fund also participated in the IPO of Devsisters Co., Ltd. in September 2014 since the Fund expects its mobile phone games to underpin stable earnings growth. Investment Strategy There is more concern lately about the pace of global economic growth. The U.S. recovery still appears to be on track, driven by buoyant domestic demand and strong manufacturing output. However, Europe now seems to be heading back into a recession while Japanese macroeconomic numbers are also below forecast. Among the emerging economies, the majority are facing either declining commodity prices or, in the case of China, sharp slowdowns in both domestic consumption and industrial production. Given this environment, the recent market scare about an imminent rise in official interest rates could prove premature. The Fund maintains a cautious view of the Korean equity market but believes further downside could be limited due to improving fund flows and more measures to stimulate the property market as well as domestic consumption. Expectations of better cash management including higher dividends would be a catalyst. Considering recent foreign capital outflows, the Fund also expects the National Pension Service to invest aggressively in the domestic market throughout the end of this year which would support the overall equity market going forward. The Fund expects to keep its existing exposure in the Electronic Appliances and Components sector throughout the fourth quarter of 2014. The current overweight position in SK Hynix Inc. is expected to remain in place, given stable earnings momentum and improving conditions in the memory market. On the other hand, the Fund expects to maintain the current underweight position in Samsung Electronics Co., Ltd. due to the limited upside potential in its smart phone business. The Fund also expects to maintain an overweight position in NCsoft Corporation given its stable earnings generation and attractive valuation. 3 The overweight position in the Financing Business sector is expected to remain unchanged. Stable loan growth and possible earnings improvements for banking stocks are supported by a recovery in the property market and a turnaround in the domestic economy. The Fund remains bearish towards the Chemicals sector due to the uncertain demand recovery and an oversupply situation but has taken a slightly more positive view of stocks in the Iron and Steel sector such as POSCO, given a possible earnings improvement due to lower raw material costs. The Fund expects to maintain an overweight position in special metal manufacturers such as Korea Zinc Co., Ltd. on earnings growth from capacity expansion. The Transportation Equipment sector remains overweight. The Fund reduced its positions in automobile original equipment manufacturers due to concerns over capital management while maintaining a positive view of automobile parts manufacturers due to stable earnings momentum and attractive valuations. The Fund increased its position in the Telecommunications sector considering the boost to earnings growth from reduced marketing competition and industry-wide average rate per unit growth backed by further Long Term Evolution penetration. The Fund appreciates your continuing support. Sincerely, /s/ Yutaka Itabashi Yutaka Itabashi President DISCLOSURES Sources: Nomura Asset Management U.S.A. Inc. and Bloomberg L.P. Past performance is not indicative of future results. The NAV price is adjusted for reinvestment of income dividends and capital gain distributions. The New York Stock Exchange’s closing market price is adjusted for reinvestment of income dividends and capital gain distributions. The Fund’s performance does not reflect sales commissions. This material contains the current opinions of the Fund’s manager, which are subject to change without notice. It should not be considered investment advice. Statements concerning financial market trends are based on current market conditions, which will fluctuate. There is no guarantee that these investment strategies will work under all market conditions, and each investor should evaluate their ability to invest for the long term. Comparisons between changes in the Fund’s net asset value or market price per share and changes in the Fund’s benchmark should be considered in light of the Fund’s investment policy and objective, the characteristics and quality of the Fund’s investments, the size of the Fund, and variations in the South Korean Won/U.S. Dollar exchange rate. This report is for informational purposes only. Investment products offered are not FDIC insured, may lose value, and are not bank guaranteed. Indices are unmanaged. You cannot invest directly into an index. 4 SHAREHOLDERS ACCOUNT INFORMATION Shareholders whose accounts are held in their own name may contact the Fund’s registrar Computershare Trust Company, N.A., at (800) 426-5523 for information concerning their accounts. PROXY VOTING A description of the policies and procedures that the Fund uses to vote proxies relating to portfolio securities is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the website of the Securities and Exchange Commission (“SEC”) at http://www.sec.gov. Information about how the Fund voted proxies relating to securities held in the Fund’s portfolio during the most recent 12-month period ended June 30 is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the SEC’s web site at http://www.sec.gov. Additional information about the Fund's Board of Directors is available (1) without charge, upon request, by calling toll-free 1-800-833-0018; and (2) on the website of the Securities and Exchange Commission ("SEC") at http://www.sec.gov in the Fund's most recent proxy statement filing. AVAILABILITY OF QUARTERLY SCHEDULE OF INVESTMENTS The Fund files a schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Forms N-Q are available on the SEC’s web site at http://www.sec.gov. The Fund’s Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. FUND CERTIFICATION In September 2014, the Fund filed its Chief Executive Officer Certification with the New York Stock Exchange pursuant to Section 303A.12(a) of the New York Stock Exchange Corporate Governance Listing Standards. The Fund’s Chief Executive Officer and Chief Financial Officer Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 were filed with the Fund’s Form N-CSR and are available on the SEC’s web site at http://www.sec.gov. INTERNET WEBSITE Nomura Asset Management U.S.A. Inc. has established an Internet website which highlights its history, investment philosophy and process and products, which include the Fund. The Internet web address is www.nomura.com. 5 KOREA EQUITY FUND, INC. FUND HIGHLIGHTS—OCTOBER 31, 2014 (Unaudited) KEY STATISTICS Net Assets Net Asset Value per Share Closing NYSE Market Price Percentage Increase in Net Asset Value per Share*† 0.9% Percentage Increase in NYSE Market Price*† 4.9% MARKET INDEX Percentage Decrease in Market Index* SOUTH KOREAN WON U.S.$ Korea Composite Stock Price Index* (3.2)% (4.2)% *From November 1, 2013 through October 31, 2014 †Reflects the percentage change in share price adjusted for reinvestment of income dividends and long-term capital gains distributions ASSET ALLOCATION South Korean Equity Securities 99.9% Foreign Currency 0.4% Liabilities Less Other Assets, Net (0.3)% Net Assets 100.0% INDUSTRY DIVERSIFICATION % of Net Assets Electronic Appliances and Components Transportation Equipment Insurance Financing Business Services Iron and Steel Wholesale Information and Communication Textiles and Apparel Transportation Other Products Telecommunications Chemicals Construction and Engineering Healthcare Products TEN LARGEST EQUITY HOLDINGS BY MARKET VALUE Issuer Market Value % of Net Assets Samsung Electronics Co., Ltd. SK Hynix Inc. Hyundai Mobis Co., Ltd. Dongbu Insurance Co., Ltd. Coway Co. Ltd. Shinhan Financial Group Co., Ltd. Korea Zinc Co., Ltd. NCsoft Corporation Youngone Corporation Hyundai Motor Company* *The Fund holds $1,723,288 of Hyundai Motor Company preferred shares and $1,135,017 of Hyundai Motor Company common shares which make up 2.0% and 1.3% of total net assets, respectively. 6 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Korea Equity Fund, Inc. We have audited the accompanying statement of assets and liabilities of Korea Equity Fund, Inc. (the “Fund”), including the schedule of investments, as of October 31, 2014, and the related statements of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. We were not engaged to perform an audit of the Fund's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of October 31, 2014 by correspondence with the custodian and brokers. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Korea Equity Fund, Inc. at October 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. New York, New York December 29, 2014 7 KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS* OCTOBER 31, 2014 SOUTH KOREAN EQUITY SECURITIES Shares Cost Market Value % of Net Assets Chemicals Dongsung Finetec Corporation $ $ Superconducting materials Wonik Materials Company Ltd. † Supplies specialty gas Total Chemicals Construction and Engineering Hyundai Development Company Civil engineering and architecture construction businesses Total Construction and Engineering Electronic Appliances and Components Cuckoo Electronics Company Ltd. † Electric home appliances Samsung Electronics Co., Ltd. Consumer electronics, computers, and telecommunications SK Hynix Inc. † Semiconductors Total Electronic Appliances and Components Financing Business BS Financial Group, Inc. Banking-related financial services Hana Financial Group Inc. Banking-related financial services Industrial Bank of Korea Banking-related financial services Samsung Card Co., Ltd. Credit card services Shinhan Financial Group Co., Ltd. Consumer and commercial-related financial services Total Financing Business See notes to financial statements. 8 KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) OCTOBER 31, 2014 Shares Cost Market Value % of Net Assets Information and Communication NCsoft Corporation $ $ Online gaming Samsung SDS Co., Ltd. † ^ Information and communication technology services WINS Technet Co., Ltd. Provides security network services Total Information and Communication Healthcare Products I-Sens Inc. † Develops, produces and distributes medical devices Total Healthcare Products Insurance Dongbu Insurance Co., Ltd. Non-life insurance Samsung Fire & Marine Insurance Co., Ltd Non-life insurance. Samsung Life Insurance Co., Ltd Life insurance Total Insurance Iron and Steel Korea Zinc Co., Ltd. Non-ferrous metals POSCO Manufactures steel products Sung Kwang Bend Co., Ltd. Piping materials Total Iron and Steel Other Products Genic Co., Ltd. † Health and beauty products Interojo Co., Ltd. Manufactures and sells contact lens KT&G Corporation Electric home appliances Total Other Products See notes to financial statements. 9 KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) OCTOBER 31, 2014 Shares Cost Market Value % of Net Assets Services CJ O Shopping Co., Ltd. $ $ Online retail marketing company Coway Co. Ltd. Manufactures environment-related products Devsisters Co., Ltd. † Develops mobile games Kangwon Land Corp. Casinos and leisure business KG Eco Technology Services Co., Ltd. Produces energy from waste Total Services Telecommunications KT Corporation Telecommunication services SK Telecom Co., Ltd. Wireless telecommunications services Total Telecommunications Textiles and Apparel Hansae Co., Ltd. Original equipment manufacturing of garments Youngone Corporation Outdoor sportswear and shoes Total Textiles and Apparel Transportation AJ Rent a Car Co., Ltd. † Auto rental company CJ Korea Express Corp. † Land and marine transportation services Samsung Heavy Industries Co., Ltd. Manufactures various transportation carriers Total Transportation See notes to financial statements. 10 KOREA EQUITY FUND, INC. SCHEDULE OF INVESTMENTS*—(Continued) OCTOBER 31, 2014 Shares Cost Market Value % of Net Assets Transportation Equipment Hyundai Mobis Co., Ltd. $ $ Automotive service components Hyundai Motor Company Passenger cars, trucks, autoparts, and commercial vehicles Hyundai Motor Company – Preferred Passenger cars, trucks, autoparts, and commercial vehicles Kia Motors Corporation Passenger cars, mini-buses, trucks, and commercial vehicles Total Transportation Equipment Wholesale E-mart Co., Ltd. Chain of hypermarkets Hyundai Greenfood Co., Ltd. Wholesale and distribution of food iMarketKorea Inc. Maintenance, repair, and operations procurement services Samchuly Bicycle Co., Ltd. Manufactures and sells bicycles Total Wholesale TOTAL SOUTH KOREAN EQUITY SECURITIES INVESTMENT IN FOREIGN CURRENCY South Korea Won $ $ Non-interest bearing account TOTAL INVESTMENT IN FOREIGN CURRENCY TOTAL INVESTMENTS $ $ LIABILITIES LESS OTHER ASSETS, NET NET ASSETS $ *The description following each investment is unaudited and not covered by the Report of Independent Registered Public Accounting Firm. †Non-income producing security. ^Security acquired as a result of an IPO participation. Portfolio securities and foreign currency holdings were translated at the following exchange rate as of October 31, 2014. South Korean Won KRW1,073.91 USD $1.00 See notes to financial statements. 11 KOREA EQUITY FUND, INC. STATEMENT OF ASSETS AND LIABILITIES OCTOBER 31, 2014 ASSETS: Investments in securities, at market value (cost—$68,033,999) Investment in foreign currency, at market value (cost—$350,819) Prepaid expenses Cash and cash equivalents Total Assets LIABILITIES: Payable for investments purchased Accrued legal fees Accrued auditing and tax reporting fees Accrued management fee Accrued directors’ fees and expenses Other accrued expenses Total Liabilities NET ASSETS: Capital stock (par value of 9,740,623 shares of capital stock outstanding, authorized 100,000,000, par value $0.10 each) Paid-in capital Accumulated net realized loss on investments and foreign currency transactions Net unrealized appreciation on investments and foreign currency transactions Accumulated net investment loss Net Assets Net asset value per share $ 8.98 See notes to financial statements. 12 KOREA EQUITY FUND, INC. STATEMENT OF OPERATIONS FOR THE YEAR ENDED OCTOBER 31, 2014 INCOME: Dividend income (less $194,207 of withholding taxes) $ Interest income 95 Total Income $ EXPENSES: Management fee Legal fees Directors’ fees and expenses Custodian fees Auditing and tax reporting fees Registration fees Annual meeting expenses Shareholder reports Transfer agency fees Miscellaneous fees Total Expenses INVESTMENT LOSS—NET ) REALIZED AND UNREALIZED GAIN (LOSS) ON INVESTMENTS AND FOREIGN CURRENCY: Realized gain on investments and foreign currency transactions: Net realized gain on investments Net realized gain on foreign currency transactions Net realized gain on investments and foreign currency transactions Net change in unrealized appreciation on investments Net change in unrealized depreciation on foreign currency transactions and translation ) Net realized and unrealized gain on investments and foreign currency transactions and translation NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See notes to financial statements. 13 KOREA EQUITY FUND, INC. STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended October31, FROM INVESTMENT ACTIVITIES: Net investment loss $ ) $ ) Net realized gain on investments Net realized gain on foreign currency transactions Net change in unrealized appreciation (depreciation) on investments ) Net change in unrealized appreciation (depreciation) on foreign currency transactions and translation ) Increase in net assets derived from investment activities FROM DISTRIBUTION TO SHAREHOLDERS: Capital gain distribution ) ) Decrease in net assets derived from distributions to shareholders ) ) NET ASSETS: Beginning of year End of year (including accumulated net investment loss of $190,459 and $331,897, respectively) $ $ See notes to financial statements. 14 KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS 1. Significant Accounting Policies Korea Equity Fund, Inc. (the “Fund”) is registered under the Investment Company Act of 1940 as a non-diversified, closed-end management investment company. The Fund was incorporated in Maryland on September 7, 1993 and investment operations commenced on December 3, 1993. The Fund’s investment objective is to seek long-term capital appreciation through investments primarily in equity securities of South Korean companies. The accompanying financial statements have been prepared in accordance with United States (“U.S.”) generally accepted accounting principles (“GAAP”) and are stated in United States dollars. The Fund is an investment company that follows the accounting and reporting guidance in accordance with FASB Accounting Standards Codification Topic 946. The following is a summary of the significant accounting and reporting policies used in preparing the financial statements. (a) Valuation of Securities—Investments traded on stock exchanges are valued at the last sale price on the principal market on which such securities are traded as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Securities traded in the U.S. over-the-counter market (as opposed to the over-the-counter market for foreign investors in South Korea) are valued at the last reported sales price as of the close of business on such day the securities are being valued or, if none is available, at the mean of the bid and offer price at the close of the day or, if none is available, at the last reported sales price available to the Fund. Securities for which market quotations are not readily available and restricted securities are valued in good faith at fair value using methods determined by the Board of Directors. Short-term debt securities which mature in 60 days or less are valued at amortized cost, which approximates fair value, if their original maturity at the date of purchase was 60 days or less, or by amortizing their value on the 61st day prior to maturity if their term to maturity at the date of purchase exceeded 60 days. (b) Foreign Currency Transactions—Transactions denominated in South Korean Won (“Won”) are recorded in the Fund’s records at the prevailing rate at the time of the transaction. Asset and liability accounts that are denominated in Won are adjusted to reflect the current exchange rate at the end of the period. Transaction gains or losses resulting from changes in the exchange rate during the reporting period or upon settlement of foreign currency transactions are included in the results of operations for the current period. The net assets of the Fund are presented at the exchange rates and market values at the end of the Fund’s fiscal year. The Fund does isolate that portion of the results of operations arising as a result of changes in the foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held at October 31, 2014. Net realized gains or losses on investments include gains or losses arising from sales of portfolio securities and sales and maturities of short-term securities. Net realized gains or losses on foreign currency transactions arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest, and foreign withholding taxes recorded on the Fund’s books and the U.S. dollar equivalent of the amounts actually received or paid. (c) Security Transactions, Investment Income, and Distributions to Shareholders—Security transactions are accounted for on the trade date. Dividend income and distributions are recorded on the ex-dividend dates and interest income is recorded on the accrual basis. Realized gains and losses on the sale of investments are calculated on a first-in, first-out basis. Distributions from net investment income and net realized capital gains are determined in accordance with Federal income tax regulations, which may differ from GAAP. To the extent these “book/tax” differences are permanent in nature (i.e., that they result from other than timing of recognition—“temporary”), such amounts are reclassified within the capital accounts based on their Federal tax-basis treatment; temporary differences do not require reclassification. Dividends and distributions which exceed net realized capital gains for financial reporting purposes, but not for tax purposes, are reported as distributions in excess of net realized capital gains. 15 KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) Pursuant to a securities lending agreement with Brown Brothers Harriman & Co., the Fund may lend securities to qualified institutions. It is the Fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. It is the Fund’s policy that collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is provided in the form of cash, which will be invested in certain money market funds. The Fund is entitled to receive all income on securities loaned, in addition to a portion of the income earned as a result of the lending transaction. Although each security loan is fully collateralized, there are certain risks. On November 21, 2008, the Fund suspended its participation in the securities lending program. The Fund may resume its participation in the future. During the fiscal year ended October 31, 2014, the Fund did not earn any fees from lending fund portfolio securities, pursuant to the securities lending agreement. (d) Capital Account Reclassification—For the year ended October 31, 2014, the Fund’s accumulated net investment loss was decreased by $785,794, paid-in capital was decreased by $722,151, and the accumulated net realized loss on investments and foreign currency transactions was increased by $63,643. The adjustments were a result of the reclassification of foreign exchange losses and net operating loss. These adjustments had no impact on net assets. (e) Income Taxes—A provision for United States income taxes has not been made since it is the intention of the Fund to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute within the allowable time limit all taxable income to its shareholders. Under South Korean tax laws, a withholding tax is imposed on dividends at the rate of 22% and such withholding taxes are reflected as a reduction of the related revenue. There is no withholding tax on realized gains. In accordance with U.S. GAAP requirements regarding accounting for uncertainties in income taxes, management has analyzed the Fund’s tax positions taken or expected to be taken on federal and state income tax returns for all open tax years (the current and the prior three tax years), and has concluded that no provision for income tax is required in the Fund’s financial statements. The Fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the statement of operations. During the current year and for the prior three tax years, the Fund did not incur any interest or penalties. (f) Subscription for New Shares—As part of their annual corporate action matters, certain South Korean companies offer rights to their shareholders to subscribe to new shares which are eligible for a portion of the dividends paid on existing shares in the year of subscription. The Fund normally subscribes to new share offerings by South Korean companies. (g) Use of Estimates in Financial Statement Preparation—The preparation of financial statements in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results could differ from these estimates. (h) Concentration of Risk—A significant portion of the Fund’s net assets consists of South Korean securities which involve certain considerations and risks not typically associated with investments in the U.S. In addition to the smaller size, less liquidity and greater volatility, the South Korean securities market is less developed than the U.S. securities market and there is often substantially less publicly available information about South Korean issuers than there is about U.S. issuers. Future economic and political developments in South Korea could adversely affect the liquidity or value, or both, of securities in which the Fund is invested. Further, the Fund may be exposed to currency devaluation and other exchange rate fluctuations. 16 KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) (i) Indemnifications—Under the Fund’s organizational documents, its officers and directors are indemnified against certain liabilities arising from the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts that contain a variety of representations which provide general indemnifications. The Fund’s maximum exposure under these agreements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. However, based on the Fund’s experience, the Fund expects the risk of loss to be remote and as such no additional accruals were recorded on the statement of assets and liabilities. 2. Management Agreement and Transactions With Affiliated Persons Nomura Asset Management U.S.A. Inc. (“NAM-USA” or the “Manager”) acts as the Manager of the Fund pursuant to a management agreement. Under the agreement, the Manager provides all office space, facilities and personnel necessary to perform its duties. Pursuant to such management agreement, the Manager has retained its parent company, Nomura Asset Management Co., Ltd. (“NAM”), as investment adviser for the Fund, and Nomura Asset Management Hong Kong Limited (“NAM-Hong Kong”) and Nomura Asset Management Singapore Limited (“NAM-Singapore”), as investment sub-advisers for the Fund. As compensation for its services to the Fund, the Manager receives a monthly fee computed at the annual rate of 0.85% of the Fund’s average weekly net assets. Under the management agreement, the Fund incurred fees to the Manager of $782,745 for the fiscal year ended October 31, 2014. Under the investment advisory agreement, the Manager informed the Fund that NAM earned sub-advisory fees of $205,207 from the Manager, not the Fund, for the fiscal year ended October 31, 2014. In addition, NAM-Hong Kong and NAM-Singapore earned sub-advisory fees of $45,602 and $205,207, respectively. At October 31, 2014, the management fee payable to the Manager by the Fund was $62,375. Certain officers and/or directors of the Fund are officers and/or directors of the Manager. Affiliates of Nomura Holdings, Inc. (the Manager’s indirect parent) did not earn any fees in commissions on the execution of portfolio security transactions for the year ended October 31, 2014. The Fund pays each Director not affiliated with the Manager an annual fee of $12,000 plus $1,500 per meeting attended or $1,000 per telephone meeting attended, together with such Director’s actual expenses related to attendance at meetings. The Chairman of the Board, presently Rodney A. Buck, who is not affiliated with the Manager, is paid an additional annual fee of $5,000. The Chairman of the Audit Committee, presently David B. Chemidlin, receives an additional annual fee of $1,000. Such fees and expenses for unaffiliated Directors aggregated to $103,602 for the fiscal year ended October 31, 2014. 3. Purchases and Sales of Investments Purchases and sales of investments, exclusive of investments in foreign currency and short-term securities, for the fiscal year ended October 31, 2014 were $17,609,748 and $29,153,977, respectively. 4. Federal Income Taxes As of October 31, 2014, net unrealized appreciation on investments for Federal income tax purposes was $18,222,213, consisting of $21,379,246 related to appreciated securities and $3,157,033 related to depreciated securities. The aggregate cost of investments, at October 31, 2014, for federal income tax purposes was $69,157,272. 17 KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) At October 31, 2014 the components of accumulated earnings on a tax basis were as follows: Unrealized appreciation on investments and foreign currency transactions $ Undistributed long term capital gains Qualified late year loss deferral ) Total accumulated earnings $ The Fund paid a long term capital gains distribution of $1.252 per share ($12,195,260) to shareholders of record as of December 30, 2013 on January 17, 2014. The ex-dividend date was December 26, 2013. The Fund paid a long term capital gains distribution of $1.053 per share ($10,256,876) to shareholders of record as of December 24, 2012 on January 4, 2013. The ex-dividend date was December 20, 2012. The tax character of distributions paid during the fiscal years ended October 31, 2014 and October 31, 2013 were as follows: October-14 October-13 Ordinary Income $0 $0 Capital Gains 5. Fair Value Measurements In accordance with GAAP, fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date. GAAP also establishes a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an asset or liability. Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability. Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund. Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation. The three-tier hierarchy of inputs is summarized below. · Level 1—quoted prices in active markets for identical investments · Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) · Level 3—significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table summarizes the valuation of the Fund’s investments by the above fair value hierarchy levels as of October 31, 2014. Level Investments in Securities Level 1 Equity Securities* $ Foreign Currency Level 2 Equity Securities Level 3 -0- Total $ * Please refer to the Schedule of Investments for breakdown of the valuation by industry type. During the fiscal year ended October 31, 2014, there were no transfers between Level 1, Level 2, or Level 3 securities. As of October 31, 2014, the Fund held a Level 2 security. The security was valued at the IPO participation price transacted on October 31, 2014. During the fiscal year ended October 31, 2014, the Fund did not hold any instrument which used significant unobservable inputs (Level 3) in determin- 18 KOREA EQUITY FUND, INC. NOTES TO FINANCIAL STATEMENTS—(Continued) ing fair value. 6. Share Repurchases and Discount Management Plan The Board of Directors of the Fund announced a Discount Management Plan on June 3, 2010. The Plan consisted of an open-market share repurchase program and a tender offer component. The Fund commenced share repurchases on the New York Stock Exchange on July 1, 2010. Between July 1, 2010 and August 13, 2010, the Fund repurchased 149,609 shares of its capital stock for an aggregate purchase price of $1,483,505. The impact of the Plan resulted in less than a $0.01 change to the net asset value per share. The Board of Directors announced an enhanced Discount Management Plan on August 17, 2010 that provided for a tender offer of up to 20 percent of the Fund’s outstanding shares of capital stock. The enhanced Plan also contemplates that the Board of Directors will annually evaluate whether, taking into account the Fund’s performance, trading discount from net asset value and other relevant factors, the Fund should make an additional tender offer for between 5 and 15 percent of its outstanding shares of capital stock. On November 17, 2010, the Fund commenced a tender offer for up to 2,212,479 shares of its outstanding capital stock at a price equal to 98 percent of the net asset value per share on the expiration date of the offer (or if the tender offer is extended, on the date to which the tender offer is extended). The tender offer expired on December 17, 2010, at which time the offer was oversubscribed. The Fund purchased the maximum number of shares covered by the offer at a price of $12.79 per share, which represented a price equal to 98 percent of the net asset value per share as of the close of trading on the New York Stock Exchange on December 17, 2010. As a result of the tender offer, $28,297,607 was distributed to the shareholders and there was a $0.06 increase to the net asset value per share. The Fund’s intention to conduct a second tender offer was announced on June 7, 2011. This tender offer was for up to 10 percent of the Fund’s outstanding stock during the fourth quarter of 2011 if the Fund's stock traded at a specific discount during the third quarter of 2011. The stock did trade at the specific discount. The Fund commenced an offer for up to 1,082,292 shares of its common stock on January 31, 2012. The offer expired on March 5, 2012, at which time the Fund purchased the maximum number of shares covered by the offer at a price of $10.33, which represented a price equal to 98 percent of the net asset value per share as of the close of trading on the New York Stock Exchange on March 5, 2012. As a result of the tender offer, $11,180,076 was distributed to the shareholders and there was a $0.02 increase to the net asset value per share. 7. Correction of an Immaterial Error Subsequent to the issuance of the financial statements for the fiscal year ended October 31, 2013, the Fund identified the appropriate price for the reinvestments of dividends was not used to calculate the total investment return in accordance with the Fund's dividend reinvestment plan. The Fund reviewed the impact of this error on the prior period financial statements and determined that the error was not material to the financial statements. However, the Fund has corrected the financial highlights disclosure to reflect the correct total investment returns. The effect of the correction of this immaterial error on the financial statements is presented below. 10/31/2013 As Previously Reported As Corrected 5.3% 4.9% 10/31/2012 As Previously Reported As Corrected -1.8% 3.6% 19 KOREA EQUITY FUND, INC. FINANCIAL HIGHLIGHTS Selected per share data and ratios for a share of common stock outstanding throughout each fiscal year: For the Fiscal Year Ended October 31, Net asset value, beginning of year $ Net investment loss* ) Net realized and unrealized gain on investments and foreign currency Total from investment operations Distributions: Distributions from capital gains ) ) ) — — Total from distributions ) ) ) — — Fund Share Transactions Effect of Tender Offer** — — — Total Fund share transactions — — — Net asset value, end of year $ Market value, end of year $ Total investment return† % %*** %*** % % Ratio to average net assets/supplemental data: Net assets, end of period (000) $ Operating expenses % Net investment loss %) %) %) %) %) Portfolio turnover 19
